Name: Council Regulation (EU) NoÃ 1227/2009 of 15Ã December 2009 repealing Regulation (EC) NoÃ 1859/2005 imposing certain restrictive measures in respect of Uzbekistan
 Type: Regulation
 Subject Matter: cooperation policy;  Asia and Oceania;  European construction;  defence;  trade policy;  international affairs
 Date Published: nan

 16.12.2009 EN Official Journal of the European Union L 330/48 COUNCIL REGULATION (EU) No 1227/2009 of 15 December 2009 repealing Regulation (EC) No 1859/2005 imposing certain restrictive measures in respect of Uzbekistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(1) thereof, Having regard to Council Common Position 2007/734/CFSP of 13 November 2007 concerning restrictive measures against Uzbekistan (1) as amended and extended by Council Common Position 2008/843/CFSP (2), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the Commission, Whereas: (1) Council Regulation (EC) No 1859/2005 of 14 November 2005 imposing certain restrictive measures in respect of Uzbekistan (3) prohibits the sale, supply, transfer or export to Uzbekistan of equipment which might be used for internal repression and the provision of certain financing, financial assistance or technical assistance to any natural or legal person, entity or body in, or for use in, Uzbekistan. (2) On 27 October 2009, the Council concluded that the restrictive measures against Uzbekistan, as provided for in Common Position 2007/734/CFSP as amended and extended by Common Position 2008/843/CFSP, should not be extended beyond the expiration date of 13 November 2009. (3) It is therefore appropriate to repeal Regulation (EC) No 1859/2005 with effect from the expiry of the restrictive measures set out in Common Position 2007/734/CFSP, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1859/2005 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 14 November 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2009. For the Council The President E. ERLANDSSON (1) OJ L 295, 14.11.2007, p. 34. (2) OJ L 300, 11.11.2008, p. 55. (3) OJ L 299, 16.11.2005, p. 23.